                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

                                         )
NORTH SLOPE BOROUGH,                     )
IÑUPIAT COMMUNITY OF THE ARCTIC)
SLOPE, and ARCTIC SLOPE REGIONAL )
CORPORATION                              )
                                         )
           Plaintiffs,                   )
                                         )
      v.                                 )        No. 3:20-cv-00181-JMK
                                         )
WILBUR ROSS, in his official capacity as )
U.S. SECRETARY OF COMMERCE,              )
and NATIONAL MARINE FISHERIES            )
SERVICE                                  )
                                         )
           Defendants.                   )
                                         )

                            NOTICE OF APPEARANCE

      Please note that Davis A. Backer hereby notifies the Court and opposing counsel
of his appearance on behalf of Defendants. Mr. Backer’s contact information is as
follows:

Mailing Address:

Davis A. Backer
U.S. Department of Justice
Environment and Natural Resources Division
Wildlife & Marine Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611

Overnight Delivery / Street Address:

Davis A. Backer
United States Department of Justice
Environment & Natural Resources Division


                                       1
           Case 3:20-cv-00181-JMK Document 11 Filed 10/08/20 Page 1 of 3
Wildlife & Marine Resources Section
4 Constitution Square
150 M Street NE, Room 3.412
Washington DC 20002



Dated: October 8, 2020                Respectfully submitted,

                                      JEAN E. WILLIAMS
                                      Deputy Assistant Attorney General
                                      SETH M. BARSKY
                                      Section Chief
                                      MEREDITH L. FLAX
                                      Assistant Section Chief

                                      /s/ Davis A. Backer
                                      DAVIS A. BACKER
                                      Trial Attorney, CO Bar No. 53502
                                      United States Department of Justice
                                      Environment & Natural Resources Division
                                      Wildlife & Marine Resources Section
                                      Ben Franklin Station
                                      P.O. Box 7611
                                      Washington, DC 20044-7611
                                      Tel: (202) 514-5243
                                      Fax: (202) 305-0275
                                      Email: davis.backer@usdoj.gov

                                      Attorneys for Defendants




                                    2
        Case 3:20-cv-00181-JMK Document 11 Filed 10/08/20 Page 2 of 3
                              CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2020, I electronically filed the foregoing Notice

of Appearance with the Clerk of the Court using the CM/ECF system, which will send

notification of this filing to the attorneys of record.


                                                /s/ Davis A. Backer
                                                DAVIS A. BACKER
                                                Trial Attorney, CO Bar No. 53502
                                                United States Department of Justice
                                                Environment & Natural Resources Division
                                                Wildlife & Marine Resources Section
                                                Ben Franklin Station
                                                P.O. Box 7611
                                                Washington, DC 20044-7611
                                                Tel: (202) 514-5243
                                                Fax: (202) 305-0275
                                                Email: davis.backer@usdoj.gov

                                                Attorney for Defendants




                                     3
         Case 3:20-cv-00181-JMK Document 11 Filed 10/08/20 Page 3 of 3
